A writ of certiorari issued from this court upon the application of the petitioner herein. Said writ ordered that the cause should be submitted on printed abstracts and briefs in accordance with the rules for the submission of civil cases in this court. Nothing has been filed in response to the petition, except the return, which comprises a transcript of the record of some sixty pages of typewritten matter. A stipulation has been filed, signed by the attorneys acting on behalf of the parties hereto, in which it is agreed, "subject to the approval of the court," that the cause shall be submitted, when reached on the assignment, as though the abstracts and the arguments had been prepared and filed on the return of the writ, as provided by statute and rule.
We do not approve of this practice, nor are we bound by such a stipulation. This court is entitled to know what propositions are relied upon by the petitioner to sustain the writ *Page 481 
directed to the respondent court, and to have such propositions supported by brief and argument. No reason or occasion is disclosed for a waiver of the rule of statute, or for a noncompliance with the order of this court in the premises at the time the writ issued.
Wherefore, the judgment entered by the trial court is affirmed and the writ is discharged. — Judgment affirmed and writdischarged.
STEVENS, FAVILLE, and VERMILION, JJ., concur.